DETAILED ACTION
Claims 1-20 have been examined. Claims 1-4, 9-10, 12, and 14-16 are rejected. Claims 5-8, 11, 13, and 17-20 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, 12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2019/0289661 A1 to Chen (hereinafter “Chen”).

As per claim 1, Chen discloses a method, comprising: receiving, by user device of a communication network, from a network node of the communication network at least one message comprising an access control indication (Chen [0393] When acquiring an SI message, which according to the SystemInformationBlockType1 is indicated to be provided upon UE request, the UE shall: [0394] 1>if in RRC_IDLE or in RRC_INACTIVE: [0395] 2>if the [FFS_Standalone] field is received in SIB1: [0396] 3>the UE shall trigger the lower layer to initiate the preamble transmission procedure in accordance with TS 38.321 [3] using the [indicated PRACH preamble] and [indicated PRACH resource]; [0397] 3 3>if acknowledgement for SI request is received from lower layer; [0398] 4>acquire the requested SI message(s) as defined in sub-clause 5.2.2.3.2.), wherein the user device is in a radio resource control inactive state (Chen [0393] When acquiring an SI message, which according to the SystemInformationBlockType1 is indicated to be provided upon UE request, the UE shall: [0394] 1>if in RRC_IDLE or in RRC_INACTIVE: [0395] 2>if the [FFS_Standalone] field is received in SIB1: [0396] 3>the UE shall trigger the lower layer to initiate the preamble transmission procedure in accordance with TS 38.321 [3] using the [indicated PRACH preamble] and [indicated PRACH resource];[0397] 3 3>if acknowledgement for SI request is received from lower layer; [0398] 4>acquire the requested SI message(s) as defined in sub-clause 5.2.2.3.2.); and based on the user device meeting at least one requirement for use of the access control indication, performing operations comprising starting a random access procedure to enable at least one of an uplink or downlink data transmission between the user device and the communication network (Chen [0393] When acquiring an SI message, which according to the SystemInformationBlockType1 is indicated to be provided upon UE request, the UE shall: [0394] 1>if in RRC_IDLE or in RRC_INACTIVE: [0395] 2>if the [FFS_Standalone] field is received in SIB1: [0396] 3>the UE shall trigger the lower layer to initiate the preamble transmission procedure in accordance with TS 38.321 [3] using the [indicated PRACH preamble] and [indicated PRACH resource]; [0397] 3 3>if acknowledgement for SI request is received from lower layer; [0398] 4>acquire the requested SI message(s) as defined in sub-clause 5.2.2.3.2. [0005, 0513] discloses the transmission of uplink transport block based on performing a random access procedure).
As per claim 2, Chen discloses the method of claim 1, wherein the random access procedure comprises: communicating with the network node information comprising a radio resource control resume request (Chen [0507] RRC resume request) or a radio resource control setup request (Chen [0465] RRCSetupRequest); and determining, based on receiving a message from the communication network node, comprising one of a radio resource control resume (Chen [0507] RRC resume request) or a radio resource control setup (Chen [0465] RRCSetupRequest) or an indication that resources are not available and at least one value for at least one timer (Chen [0053] 1 A UE in INACTIVE, trying to resume an RRC connection, can receive MSG4 sent over SRB0 (without Integrity protection) to move the UE back into INACTIVE (i.e. rejected with wait timer).).
As per claim 3, Chen discloses the method of claim 1, wherein the at least one requirement comprises: at least one condition is met at the user device, and wherein the at least one condition met at the user device comprises at least one of: a condition that the user device has uplink data to transmit (Chen [0517] FIG. 17 is a flow chart 1700 according to one exemplary embodiment from the perspective of a UE. In step 1705, the UE detects a first condition for triggering a first RRC procedure. In step 1710, the UE triggers the first RRC procedure and transmitting a first transport block including a first RRC message belonging to the first RRC procedure to a base station. In step 1715, the UE detects a second condition for triggering a second RRC procedure, wherein the second condition is detected earlier than multiplexing of the first transport block. In step 1720, the UE triggers the second RRC procedure and transmitting a second transport block including a second. RRC message belonging to the second. RRC procedure to the base station after the first RRC message is included into the transport block. [0522] FIG. 18 is a flow chart 1800 according to one exemplary embodiment from the perspective of a UE. In step 1805, the UE triggers a first BSR for a first CCCH SDU. In step 1810, the UE transmits a preamble for a random access procedure. In step 1815, the UE receives a random access response for responding the preamble. In step 1820, the UE transmits a Msg3 including the first CCCH SDU and a BSR MAC control element for the BSR to a base station based on an uplink grant provided in the random access response, wherein the BSR MAC control element reports a buffer size including a second CCCH SDU.), or a condition that the user device is not barred from performing the radio resource control resume procedure, or a class of the user device is of at least one class of reduced capability devices allowed to resume a connection with the communication network.
As per claim 9, Chen discloses an apparatus (Chen [0042] UE. See also Fig. 3) comprising: at least one processor (Chen [0042] processor/CPU. See also Fig. 3); and at least one memory including computer program code, where the at least one memory and the computer program code are configured (Chen [0042] memory with program code. See also Fig. 3), with the at least one processor, to cause the apparatus to at least: receive, by user device of a communication network, from a network node of the communication network at least one message comprising an access control indication (Chen [0393] When acquiring an SI message, which according to the SystemInformationBlockType1 is indicated to be provided upon UE request, the UE shall: [0394] 1>if in RRC_IDLE or in RRC_INACTIVE: [0395] 2>if the [FFS_Standalone] field is received in SIB1: [0396] 3>the UE shall trigger the lower layer to initiate the preamble transmission procedure in accordance with TS 38.321 [3] using the [indicated PRACH preamble] and [indicated PRACH resource]; [0397] 3 3>if acknowledgement for SI request is received from lower layer; [0398] 4>acquire the requested SI message(s) as defined in sub-clause 5.2.2.3.2.), wherein the user device is in a radio resource control inactive state (Chen [0393] When acquiring an SI message, which according to the SystemInformationBlockType1 is indicated to be provided upon UE request, the UE shall: [0394] 1>if in RRC_IDLE or in RRC_INACTIVE: [0395] 2>if the [FFS_Standalone] field is received in SIB1: [0396] 3>the UE shall trigger the lower layer to initiate the preamble transmission procedure in accordance with TS 38.321 [3] using the [indicated PRACH preamble] and [indicated PRACH resource];[0397] 3 3>if acknowledgement for SI request is received from lower layer; [0398] 4>acquire the requested SI message(s) as defined in sub-clause 5.2.2.3.2.); and based on the user device meeting at least one requirement for use of the access control indication, perform operations comprising starting a random access procedure to enable an uplink data transmission with the communication network (Chen [0393] When acquiring an SI message, which according to the SystemInformationBlockType1 is indicated to be provided upon UE request, the UE shall: [0394] 1>if in RRC_IDLE or in RRC_INACTIVE: [0395] 2>if the [FFS_Standalone] field is received in SIB1: [0396] 3>the UE shall trigger the lower layer to initiate the preamble transmission procedure in accordance with TS 38.321 [3] using the [indicated PRACH preamble] and [indicated PRACH resource]; [0397] 3 3>if acknowledgement for SI request is received from lower layer; [0398] 4>acquire the requested SI message(s) as defined in sub-clause 5.2.2.3.2. [0005, 0513] discloses the transmission of uplink transport block based on performing a random access procedure).
As per claim 10, Chen discloses a method, comprising: determining, by a network node of a communication network, at least one message comprising an access control indication for at least one user device, wherein the at least one user device is in a radio resource control inactive state (Chen [0393] When acquiring an SI message, which according to the SystemInformationBlockType1 is indicated to be provided upon UE request, the UE shall: [0394] 1>if in RRC_IDLE or in RRC_INACTIVE: [0395] 2>if the [FFS_Standalone] field is received in SIB1: [0396] 3>the UE shall trigger the lower layer to initiate the preamble transmission procedure in accordance with TS 38.321 [3] using the [indicated PRACH preamble] and [indicated PRACH resource]; [0397] 3 3>if acknowledgement for SI request is received from lower layer; [0398] 4>acquire the requested SI message(s) as defined in sub-clause 5.2.2.3.2.); and communicating the at least one message with the at least one user equipment, wherein the at least one message is for causing operations comprising a random access procedure to enable communication with the communication network for use of the access control indication in response to the at least one user device meeting at least one requirement (Chen [0393] When acquiring an SI message, which according to the SystemInformationBlockType1 is indicated to be provided upon UE request, the UE shall: [0394] 1>if in RRC_IDLE or in RRC_INACTIVE: [0395] 2>if the [FFS_Standalone] field is received in SIB1: [0396] 3>the UE shall trigger the lower layer to initiate the preamble transmission procedure in accordance with TS 38.321 [3] using the [indicated PRACH preamble] and [indicated PRACH resource]; [0397] 3 3>if acknowledgement for SI request is received from lower layer; [0398] 4>acquire the requested SI message(s) as defined in sub-clause 5.2.2.3.2. [0005, 0513] discloses the transmission of uplink transport block based on performing a random access procedure).
As per claim 12, Chen discloses the method of claim 10, wherein the random access procedure comprises communicating with the at least one user device information comprising a radio resource control resume request (Chen [0507] RRC resume request).
As per claim 14, Chen discloses the method of claim 10, wherein the at least one requirement comprises: at least one condition is met at the user device, and wherein the at least one condition met at the at least one user device comprises: a condition that the at least one user device has uplink data to transmit (Chen [0517] FIG. 17 is a flow chart 1700 according to one exemplary embodiment from the perspective of a UE. In step 1705, the UE detects a first condition for triggering a first RRC procedure. In step 1710, the UE triggers the first RRC procedure and transmitting a first transport block including a first RRC message belonging to the first RRC procedure to a base station. In step 1715, the UE detects a second condition for triggering a second RRC procedure, wherein the second condition is detected earlier than multiplexing of the first transport block. In step 1720, the UE triggers the second RRC procedure and transmitting a second transport block including a second. RRC message belonging to the second. RRC procedure to the base station after the first RRC message is included into the transport block. [0522] FIG. 18 is a flow chart 1800 according to one exemplary embodiment from the perspective of a UE. In step 1805, the UE triggers a first BSR for a first CCCH SDU. In step 1810, the UE transmits a preamble for a random access procedure. In step 1815, the UE receives a random access response for responding the preamble. In step 1820, the UE transmits a Msg3 including the first CCCH SDU and a BSR MAC control element for the BSR to a base station based on an uplink grant provided in the random access response, wherein the BSR MAC control element reports a buffer size including a second CCCH SDU.), or a condition that the at least one user device is not barred from performing the radio resource control resume procedure, or a class of the user device is of at least one class of reduced capability devices allowed to resume a connection with the communication network.
As per claim 15, Chen discloses the method of claim 10, wherein the access control indication is communicated based on a current state of radio resources at the at least one user equipment and based on the uplink data to be transmitted before resources may be allocated to the at least one user device (Chen Fig. 8, 14, and 16 and [0513-0515]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claims 1-3, 9-10, 12, and 14-15 above, and further in view of US 20190069160 A1 to Byun et al. (hereinafter “Byun”).

As per claim 4, Chen discloses the method of claim 2, wherein based on determining that resources are not available, retransmitting the radio resource control resume request.
Chen may not explicitly disclose, but Byun, which is in the same field of endeavor, discloses wherein based on determining that resources are not available, retransmitting the radio resource control resume request (Byun [0131] The extended wait time may be a wait time taken until the UE receiving a TAU reject message retransmits an RRC connection resume request message or an RRC connection request message including a resume request indication.). The purpose of Byun is to configure a bearer for the transport of user data in a user plane based cellular Internet of Things (CIoT) in a wireless communication system (Byun [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Byun with Chen, to configure a bearer for the transport of user data (Byun [0002]).
As per claim 16, Chen discloses the method of claim 12, wherein based on the resources are not available to be allocated, receiving from the at least one user equipment a retransmitted radio resource control resume request.
Chen may not explicitly disclose, but Byun, which is in the same field of endeavor, discloses wherein based on the resources are not available to be allocated, receiving from the at least one user equipment a retransmitted radio resource control resume request (Byun [0131] The extended wait time may be a wait time taken until the UE receiving a TAU reject message retransmits an RRC connection resume request message or an RRC connection request message including a resume request indication.). The purpose of Byun is to configure a bearer for the transport of user data in a user plane based cellular Internet of Things (CIoT) in a wireless communication system (Byun [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Byun with Chen, to configure a bearer for the transport of user data (Byun [0002]).

Allowable Subject Matter
Claims 5-8, 11, 13, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476